DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 8,929,169 Bl, (“Yang” Cited to but not relied upon in a previous action) in view of MUN et al., US 2019/0138233 Al, (“Mun”; Cited by Applicant on IDS dated 7/16/2021)
Regarding Claim 1,
 Yang teaches a method comprising:
determining, by a processing device of a memory sub-system, (Fig. 11, element labeled “controller” and “memory system”; See also Fig. 1, elements 90, 100 and 120; See also Fig. 7, element 702) a workload level … (col. 11, ll. 54-64 “the memory controller may send information to the power coordination circuit regarding current or future memory operations so that the power coordination circuit can adapt to changing requirements. For example, prior to an operation 60 that consumes a lot of power ( e.g. write, erase, or high speed read), the memory controller may inform the power coordination circuit that such an operation is about to start, and which FIM, or FIMS, are involved.” Emphasis added.)  based on one or more operations requested by a host system for execution by the memory sub-system; (col. 7, ll. 3-4 “Commands and other information may be similarly transferred between host 80 and controller 100”; See also col. 11, ll. 56-64 “the memory controller may send information to the power coordination circuit regarding current or future memory operations so that the power coordination circuit can adapt to changing requirements. For example, prior to an operation 60 that consumes a lot of power ( e.g. write, erase, or high speed read), the memory controller may inform the power coordination circuit that such an operation is about to start, and which FIM, or FIMS, are involved” Emphasis added.) 
identifying, based on the workload level …  a set of memory dies of the memory sub-system to be activated for execution of the one or more operations; (col. 11, ll. 54-64 “the memory controller may send information to the power coordination circuit regarding current or future memory operations so that the power coordination circuit can adapt to changing requirements. For example, prior to an operation 60 that consumes a lot of power ( e.g. write, erase, or high speed read), the memory controller may inform the power coordination circuit that such an operation is about to start, and which FIM, or FIMS, are involved.” Emphasis added;
See also col. 10, ll. 18-26 “a memory system 700, which includes a memory controller 702 that has four flash memory interfaces. Each interface includes a Flash Interface Manager (FIM), F 1, F2, F3, F4, which manages a corresponding flash memory bus (e.g. data bus and address bus) B1-B4. Each memory bus serves a group, or bank 711-714, each having four memory dies … any number of interfaces, and to busses serving any number of memory dies.” Emphasis added;
See also Fig. 7;
i.e. each FIM may serve a single bank. The information about the memory operations may include which FIMS, and thus banks, are required.)
selecting, based on a power budget level, a power mode configuration from a set of power mode configurations for a memory die of the set of memory dies, wherein each power mode configuration of the set of power mode configurations corresponds to a different power level; and (col. 11, ll. 20-34 “the combined power consumption of 20 the power management circuits may be kept below an upper limit by balancing power consumption of different power management circuits … each power management circuit (PMC_l-PMC_n) receives an input (mode I-mode n) that indicates a power consumption mode from a set of possible modes. In one example, power consumption modes correspond to different power consumption ranges and may correspond to low-power, mid-range power, and high-power.”; See also Fig. 11, elements “controller” “power coordination circuit” and “PMC”; See also fig. 7) 
configuring one or more parameters of the memory die to place the memory die in the power mode configuration.  (col. 11, ll. 45-56 “A power 45 coordination circuit is in communication with the PMCs so that it can control power-consumption modes for the PMCs … dies. The power coordination circuit may send mode commands to the individual 55 PM Cs to coordinate their power consumption”) 

Yang does not teach 
a workload level in an incoming request queue … identifying, based on the workload level in the incoming request queue … Emphasis added.
Note, as discussed above, Yang goes on to teach that power modes are configured for the banks of dies based on current or future memory operations requested by a host. (col. 11, ll. 55-65) 
Mun teaches a workload level in an incoming request queue … ([0045] “The number of the data operation requests included in the data operation request set REQ_SET may be referred to as a queue depth QD.” Emphasis added.  )identifying, based on the workload level in the incoming request queue … Emphasis added. ([0068] “The memory controller 200 may determine memory dies to simultaneously operate among the plurality of memory dies 120 1 through 120 n, in response to the at least one received data operation request, …. with an increase in the queue depth, which indicates the number of at least one data operation requests, memory dies which simultaneously operate also increase.” Emphasis added.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Mun with the teaching of Yang as both references are directed to controlling power in computing systems. Moreover, Mun improves on Yang’s teaching of processing current and upcoming host commands to determine power configurations that maintain a power budget (Yang col. 11, ll. 55-65) by implementing a command queue, thus allowing for multiple host commands to be queued and analyzed so as to accommodate a power budget, thus allowing for power saving in the system. (Mun [0045] and [0068]). 
Regarding Claim 2,
 Yang teaches  wherein the set of power mode configurations comprises a low power mode configuration, a medium power mode configuration, and a high power mode configuration. (col. 11, ll. 20-34 “the combined power consumption of 20 the power management circuits may be kept below an upper limit by balancing power consumption of different power management circuits … each power management circuit (PMC_l-PMC_n) receives an input (mode I-mode n) that indicates a power consumption mode from a set of possible modes. In one example, power consumption modes correspond to different power consumption ranges and may correspond to low-power, mid-range power, and high-power.” Emphasis added.) 
Regarding Claim 3,
 Yang teaches wherein a first power level corresponding to the low power mode configuration is lower than a second power level corresponding to the medium power mode configuration; and
wherein a third power level corresponding to the high power mode configuration is higher than the second power level corresponding to the medium power mode configuration.  (col. 11, ll. 27-33 “which each power management circuit (PMC_l-PMC_n) receives an input (mode I-mode n) that indicates a power consumption mode from a set of possible modes. In one example, power con- 30 sumption modes correspond to different power consumption ranges and may correspond to low-power, mid-range power, and high-power.”) 
Regarding Claim 4,
 Yang teaches wherein the one or more parameters of the memory die are tuned to a set of parameter values corresponding to a high power mode configuration to establish the high power mode configuration.  (col. 11, ll. 26-32 “which each power management circuit (PMC_l-PMC_n) receives an input (mode I-mode n) that indicates a power consumption mode from a set of possible modes. In one example, power consumption modes correspond to different power consumption ranges and may correspond to low-power, mid-range power, and high-power.”;
See also col. 12, ll. 20-33 “FIG. 13 illustrates an example of a portion of a PMC that may be used to control power consumption by adjusting the total current output … by turning transistors on or off by applying appropriate gate bias (Sl, S2, S3, etc.) the current consumed may be controlled …  a given power mode may specify the number of transistors that are turned on in a PMC.”; Emphasis added.
See also Fig. 13) 
Regarding Claim 5,
 Yang teaches wherein the set of parameters values includes one of:
an internal trim value, a latch value, a register value, a flag value
a charge pump voltage level, a charge pump clock frequency, an internal bias current, or a charge pump output resistance.  (col. 12, ll. 26-29 “by turning transistors on or off by applying appropriate gate bias (Sl, S2, S3, etc.) the current consumed may be controlled”; A latch value or register value giving the claim the BRI.) 
Regarding Claim 7,
 Yang does not teach wherein the workload level in the incoming request queue is determined based at least in part on a type of the one or more operations and a bandwidth level corresponding with the execution of the one or more operations.  
Mun teaches wherein the workload level in the incoming request queue is determined based at least in part on a type of the one or more operations and a bandwidth level corresponding with the execution of the one or more operations.  ([0096] “when the plurality of memory dies are determined to have different data operation times, the memory operation manager 224 may also consider an amount of data written to each of the memory dies.…” See also [0092] “The memory operation manager 224 may determine a shortest period of operation time, in which the three memory dies may perform the programming operation within the power budget PB of 265 mA, Emphasis added. i.e. the type of operation and the amount of data being operated on – bandwidth giving the claim the BRI – are considered. )
Regarding Claim 6,
 Yang teaches further comprising selecting one of a low power mode configuration, a medium power mode configuration, or a high power mode configuration for each memory die of the set of memory dies.  (col. 11, ll. 20-34 “the combined power consumption of 20 the power management circuits may be kept below an upper limit by balancing power consumption of different power management circuits … each power management circuit (PMC_l-PMC_n) receives an input (mode I-mode n) that indicates a power consumption mode from a set of possible modes. In one example, power consumption modes correspond to different power consumption ranges and may correspond to low-power, mid-range power, and high-power.” Emphasis added.)

Regarding Claim 8,
 A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: (Fig. 11, element labeled “controller” and “memory system”; See also Fig. 1, elements 90, 100 and 120; See also Fig. 7, element 702)
determining a workload level … on one or more operations requested by a host system for execution by a memory sub-system; (col. 11, ll. 54-64 “the memory controller may send information to the power coordination circuit regarding current or future memory operations so that the power coordination circuit can adapt to changing requirements. For example, prior to an operation 60 that consumes a lot of power ( e.g. write, erase, or high speed read), the memory controller may inform the power coordination circuit that such an operation is about to start, and which FIM, or FIMS, are involved.” Emphasis added.)
identifying, based on the workload level … a set of memory dies of the memory sub-system to be activated for execution of the one or more operations; (col. 7, ll. 3-4 “Commands and other information may be similarly transferred between host 80 and controller 100”; See also col. 11, ll. 56-64 “the memory controller may send information to the power coordination circuit regarding current or future memory operations so that the power coordination circuit can adapt to changing requirements. For example, prior to an operation 60 that consumes a lot of power ( e.g. write, erase, or high speed read), the memory controller may inform the power coordination circuit that such an operation is about to start, and which FIM, or FIMS, are involved” Emphasis added.)
configuring one or more parameters of at least a first portion of the set of memory dies to a first set of parameter values corresponding to a low power mode configuration selected from a set of power mode configurations; and  configuring one or more parameters of at least a second portion of the set of memory dies to a second set of parameter values corresponding to a high power mode configuration selected from the set of power mode configurations.  (col. 11, ll. 20-26 “In particular, the combined power consumption of 20 the power management circuits may be kept below an upper limit by balancing power consumption of different power management circuits ( e.g. if one power management circuit consumes a lot of power then power consumption of another power management circuit may be reduced to maintain balance).” Emphasis added;
See also (col. 11, ll. 20-34 “the combined power consumption of 20 the power management circuits may be kept below an upper limit by balancing power consumption of different power management circuits … each power management circuit (PMC_l-PMC_n) receives an input (mode I-mode n) that indicates a power consumption mode from a set of possible modes. In one example, power consumption modes correspond to different power consumption ranges and may correspond to low-power, mid-range power, and high-power.”; See also Fig. 11, elements “controller” “power coordination circuit” and “PMC”; See also fig. 7;) 
Yang does not teach determining a workload level in an incoming request queue … based on the workload level in the incoming request queue
Note, as discussed above, Yang goes on to teach that power modes are configured for the banks of dies based on current or future memory operations requested by a host. (col. 11, ll. 55-65) 
Mun teaches determining a workload level in an incoming request queue ([0045] “The number of the data operation requests included in the data operation request set REQ_SET may be referred to as a queue depth QD.” Emphasis added.  )
… based on the workload level in the incoming request queue ….
([0068] “The memory controller 200 may determine memory dies to simultaneously operate among the plurality of memory dies 120 1 through 120 n, in response to the at least one received data operation request, …. with an increase in the queue depth, which indicates the number of at least one data operation requests, memory dies which simultaneously operate also increase.” Emphasis added.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Mun with the teaching of Yang as both references are directed to controlling power in computing systems. Moreover, Mun improves on Yang’s teaching of processing current and upcoming host commands to determine power configurations that maintain a power budget (Yang col. 11, ll. 55-65) by implementing a command queue, thus allowing for multiple host commands to be queued and analyzed so as to accommodate a power budget, thus allowing for power saving in the system. (Mun [0045] and [0068]). 

Regarding Claim 11,
 Yang teaches the non-transitory computer readable medium of claim 8, the operations further comprising establishing at least an additional portion of the set of memory dies to a medium power mode configuration.  (col. 11, ll. 26-32 “which each power management circuit (PMC_l-PMC_n) receives an input (mode I-mode n) that indicates a power consumption mode from a set of possible modes. In one example, power consumption modes correspond to different power consumption ranges and may correspond to low-power, mid-range power, and high-power.”;
See also Fig. 13 and Fig. 12B;
See also col. 12, ll. 7-8 “FIG.12B shows a second example in which power is divided unevenly between PMCs ….”) 

Regarding Claim 12,
 Yang teaches the operations further comprising:
identifying a power budget level; and
 determining placement of at least the portion of the set of memory dies in the high power mode configuration based at least in part on the power budget level.  (col. 11, ll. 20-26 “In particular, the combined power consumption of 20 the power management circuits may be kept below an upper limit by balancing power consumption of different power management circuits ( e.g. if one power management circuit consumes a lot of power then power consumption of another power management circuit may be reduced to maintain balance).” Emphasis added.)
Regarding Claim 13,
 Yang teaches wherein operation of at least the set of memory dies in the high power mode configuration produces a power level within a power budget level.  (col. 11, ll. 20-26 “In particular, the combined power consumption of 20 the power management circuits may be kept below an upper limit by balancing power consumption of different power management circuits ( e.g. if one power management circuit consumes a lot of power then power consumption of another power management circuit may be reduced to maintain balance).” Emphasis added.) 

Claim(s) 9-10 and 14-20
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-6 Specifically:
Claim(s) 14 correspond(s) to claim(s) 1;	
Claim(s) 15 correspond(s) to claim(s) 2;
Claim(s) 10 and 16 correspond(s) to claim(s) 3;
Claim(s) 17 correspond(s) to claim(s) 4;
Claim(s) 9 and 18 correspond(s) to claim(s) 5;
Claim(s) 19 correspond(s) to claim(s) 6; and
Claim(s) 20 correspond(s) to claim(s) 7. Therefore claim(s) 14-20 is/are rejected under the same reasoning set forth above over Mun.
Response to Arguments
Applicant’s arguments, see Remarks filed 6/16/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang in view of Mun.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187